DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment filed September 12, 2022.   Claims 1-8,11-12,14-15,21-23 are pending.  Claims 9-10,13,16-20 were canceled. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 
Claims 1,3-5,11,12,21,22 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (2005/0280036) taken with Schoenfeld (6,215,172), Evertsen (7,682,937) and Ohuchi (6,208,021).
Re-claim 1, Schroeder ‘036 teaches (at Figs 1-16; para 77-103) a method, comprising: identifying a defective portion of a chip (Figs 15-16, para 101-102 for functionally testing to identify a defective portion) that is connected to a working portion of the chip via one or more wires 12;  physically cutting the defective portion of the chip away from a working portion of the chip (Fig 16, paragraph 103 for cutting to remove the defection portion of the chip) including physically cutting through the one or more wires 12 to physically remove the defective portion from the chip, wherein the one or more wires 12 are cut such that one or more cut ends of the one or more wires on the working portion of the chip are isolated from each other but are exposed at a cut side of the working portion of the chip (Fig 16) to form a cut side of the working portion of the chip having the one or more cut ends of the one or more wires 12 on the working portion of the chip exposed; and wherein a sealant (TSOP housing 20 as the sealant; Fig 2; para 23,80; Fig 8, para 92; Fig 14, para 98) is applied to the cut side of the working portion of the chip (para 103; Fig 16, para 103 for individually housing after physically cutting) to seal the one or more cut ends of the one or more wires 12 on the working portion of the chip that are exposed after physically cutting (Fig 16). Re-claim 3, wherein the chip includes repeating sub-blocks (Figs 7-12 for showing repeated sub-blocks of the chip, and paragraphs 6-7,13-14,27 for disclosing the chip comprising a plurality of memory modules, i.e. that are comprising of a plurality of memory cells at least including defect memory cell and functional memory cell).  Re-claim 4, wherein the defective portion of the chip includes one or more neighboring sub-blocks of the repeating sub-blocks (Figs 15-16 for physical removing of the defective portion of the chip and Figs 7-12 for showing repeated sub-blocks of the chip, and paragraphs 6-7,13-14,27 for disclosing the chip comprising a plurality of memory modules, i.e. that are comprising of a plurality of memory cells at least including defect memory cell and functional memory cell).  Re-claim 5, wherein the defective portion of the chip is identified from results of testing of the chip (Fig 15, para 101-102 for functionally testing to identify a defective portion). Re-claim 11, wherein the physical cutting ensures that additional wires (e.g. 16,11,13 in Figs 15-16, para 101-103) within the working portion of the chip, which do not connect to the defective portion of the chip, are kept intact (as shown in Figs 15-16 for additional wires remained; and paragraph 103 for cutting to remove the defection portion of the chip).  Re-claim 21, wherein physically removing the defective portion from the chip reduces a physical size of the chip to form a smaller chip (as shown in Fig 16 for forming a smaller chip; and paragraph 103 for cutting to remove the defection portion of the chip), and wherein the smaller chip inherently operates with a reduced static leakage than the chip with the defective portion due to the reduced physical size.
Re-claim 1: As described above, Schroeder ‘036 already teaches physically cutting thorough the one or more wires to physical remove the defective portion of the chip away from the working portion of the chip and applying the sealant, but lacks polishing a cut side of the working portion of the chip (re-claim 12 by CMP polishing). 
However, Schoenfeld ‘172 teaches (at Figs 2-3; col 4, lines 2-67) polishing a cut side of the working portion 10 of the chip (Fig 3, col 4, lines 43-55) resulting from physically removing the flawed portion from the chip (Fig 1 and col 3, lines 34-53 for testing to identify a flawed portion of a chip and physically cutting to remove the flawed portion) to form a polished cut side of the working portion of the chip by employing a chemical mechanical polishing process (re-claim 12, CMP polishing at col 5, lines 34-40), wherein polishing the cut side of the working portion of the chip thereby recesses a surface of the cut side of the working portion of the chip (re-claim 22); and after the polishing (Fig 3), applying an encapsulation (Fig 5; col 3, lines 64-67; lines 41-53) so as to supply a sealant to the polished cut side of the working portion of the chip.  Evertsen teaches (at Figs 1A-1B,2; col 5, line 60 to col 6, line 22) physically cutting to remove a portion of the chip by employing a laser beam 3, and then polishing a cut side of the working portion of the chip resulting from physically removing the portion from the chip is performed to remove the recast or damage layer formed at the cut side of the working portion of the chip (col 8, lines 36 for polishing; and col 6, lines 55 to col 7, line 40) so as to form a polished cut side of the working portion of the chip, wherein polishing the cut side of the working portion of the chip also recesses a surface of the cut side of the working portion of the chip. Ohuchi evidently teaches (at Fig 1; col 5 lines 51-54 to col 6) applying a sealant 6 to the cut side of the working portion of the chip to seal the one or more cut ends of the one or more wires on the working portion of the chip 1 that are exposed.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, after physically cutting the defective portion of the chip away from a working portion of the chip including physically cutting through the one or more wires to form a cut side of the working portion of the chip having the one or more cut ends of the one or more wires on the working portion of the chip exposed, of the method of Schroeder ‘036 by chemical mechanical polishing (CMP) the cut side of the working portion of the chip, as taught by Schoenfeld ‘172 and Evertsen, wherein re-claim 22, polishing the cut side of the working portion of the chip of Schroeder ‘036 would also consequentially recess the one or more cut ends of the one or more wires at the surface of the cut side of the working portion of the chip of Schroeder ‘036.  This is because of the desirability to smooth, clean and remove the damaging layer due to the physical cutting to remove the defective portion from the chip, thereby improving the reliability of the chip, wherein the sealant is applied to the cut side of the working portion of the chip to seal the one or more cut ends of the one or more wires on the working portion of the chip that are exposed, as taught by Ohuchi, at least because of the desirability to seal and protect the ends of the one or more wires from unwanted electrical connection, thereby improving the reliability of the chip.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (2005/0280036), Schoenfeld (6,215,172), Evertsen (7,682,937) and Ohuchi (6,208,021), as applied to claims 1,3-5, 11,12,21,22.
Schroeder ‘036, Schoenfeld ‘172, Evertsen and Ohuchi teach the method, as applied to claims1,3-5,11,12,21,22 above, and fully repeated herein; wherein Schroeder ‘036 also teaches Re-claim 6, wherein physically cutting the defective portion of the chip away from the working portion of the chip includes making at least one of a vertical cut (as shown in Fig 16, paragraph 103 for cutting to remove the defection portion of the chip) through the chip;  Re-claim 7, wherein the at least one of the vertical laser cut (as shown in Fig 16, paragraph 103 for cutting to remove the defection portion of the chip) is made in a lane  existing between the defective portion of the chip and the remaining working and functioning portion of the chip; Re-claim 8, wherein, prior to the physical cutting, the defective portion of the chip and the working portion of the chip are connected via the one or more wires 12 extending across the lane (as shown in Figs 15-16, paragraph 103 for cutting to remove the defection portion of the chip); wherein Evertsen teaches (at Figs 1A-1B,2; col 8, line 36 for polishing; and col 6, lines 55-67 to col 7, line 40 to col 8) polishing at the cut side of the working portion of the chip to remove the defective portion of the chip; and wherein Schoenfeld ‘172 teaches physical cutting in the lane comprising the defective portion of the chip, wherein damage portions or irregularities 24 at the cut side of the working portion of the chip are polished further into the lane (Figs 2-3; col 4, line 2-55) existing between the defective portion of the chip and the working portion of the chip so as to completely remove irregularities 24 at the edges. 
 Re-claims 6-8: As applied previously, the relied references including Schroeder ‘036, Schroeder ‘172 and Evertsen already teach physically cutting to remove the defective portion from the chip and polishing the cut side to remove irregularities at the cut side, but Schroeder ‘036 lacks mentioning to use a laser cut to carry out the physically cutting. 
However, re-claims 6-8, Evertsen further teaches (Figs 1A-1B, col 5, line 60 to col 6, line 22) physically cutting by using a laser beam cutting 3 to remove the portion of the chip, and then polishing at the cut side to of the working portion of the chip to remove the damage layer (col 8, lines 36; and col 6, line 55 to col 7, line 40); and wherein the damage or recast layer at the cut side of the working portion of the chip is polished further into a lane (46,47 lines as shown in Fig 2; col 7, lines 7-40; col 6, lines 55-67) existing between the defective portion of the chip and the working portion of the chip so as to completely remove micro-cracks.   
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to carry out the physical cutting to remove the defective portion from the chip Schroeder ‘036 by employing the laser beam cutting, as taught by Evertsen, because laser cutting is alternative and art recognized equivalent techniques for physically cutting to remove the portion from the chip.  This is also because of the desirability to remove the damaging layer by polishing, wherein the laser beam is an effective cutting technique for precisely focusing into a small cutting portion, thereby improving the reliability of the chip.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (2005/0280036), Schoenfeld (6,215,172), Evertsen (7,682,937) and Ohuchi (6,208,021), as applied to claims 1,3-5,11,12,21,22 above, and further of Sarangi (2019/0195947).
The relied references including Schroeder ‘036, Schoenfeld ‘172, Evertsen and Ohuchi teach the method, as applied to claims 1,3-5,11,12,21,22 above and fully repeated herein; Re-claim 2, wherein Schroeder ‘036 discloses the chip comprising memory modules and integrated semiconductor circuits (paragraphs 6-8). 
Re-claim 2, as described above, the relied references including Schroeder ‘036 already disclose the chip, but lacks mentioning the chip being a graphics processing unit (GPU). 
However,  Sarangi teaches at paragraph 17 the chip being a graphics processing unit (GPU).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the method of the relied references including Schroeder ‘036, Schoenfeld ‘172 and Evertsen by employing the chip comprising the  graphics processing unit (GPU), as taught by Sarangi. This is because of the desirability to manufacture a more complex integrated circuit.  
 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (2005/0280036), Schoenfeld (6,215,172), Evertsen (7,682,937) and Ohuchi (6,208,021), as applied to claims 1,3-5,11,12,21,22 above, and further of Nukaga (9,530,546) and Fin (2014/0182786).
The relied references including Schroeder ‘036, Schoenfeld ‘172, Evertsen and Ohuchi teach the method, as applied to claims 1,3-5,11,12,21,22 above and fully repeated herein; wherein Schroeder ‘036 teaches wherein a sealant (TSOP housing 20 as the sealant; Fig 2; para 23,80; Fig 8, para 92; Fig 14, para 98) is applied to the cut side of the working portion of the chip (para 103; Fig 16, para 103 for individually housing after physically cutting) to seal the one or more cut ends of the one or more wires 12 on the working portion of the chip that are exposed after physically cutting (Fig 16); and wherein Schoenfeld ‘172 teaches polishing a cut side of the working portion 10 of the chip (Fig 3, col 4, lines 43-55) resulting from physically removing the flawed portion from the chip to form a polished cut side of the working portion of the chip, and after the polishing (Fig 3), applying an encapsulation (Fig 5; col 3, lines 64-67; lines 41-53) so as to supply a sealant to the polished cut side of the working portion of the chip.
Re-claims 14-15:  As described above, the relied references including Schroeder ‘036 and Schoenfeld ‘172 already disclose applying the sealant to the polished cut side of the working portion of the chip, but lacks applying a sealant as a passivation layer (claim 14); Re-claim 15, wherein the passivation layer includes silicon oxide/silicon nitride stack. 
However, re-claims 14-15, Nukaga teaches (at Fig 26, col 35, line 62 to col 37) applying the sealant a23A as the passivation layer a23A of silicon nitride on the cut side of the working portion of the chip a1.   Re-claims 14-15, Fin teaches (at para 49) the passivation layer comprising a stack of silicon oxide/silicon nitride stack. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the method of the relied references including Schroeder’ 036 and Schoenfeld ‘172 by providing the sealant as the passivation layer by using the stack of silicon oxide/silicon nitride, as taught by Nukaga and Fin.  This is because of the desirability to protect and passivate the cut side from being damaged.  


 Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Response to Amendment  
Applicant's Amendment filed September 12, 2022 and remarks thereof with respect to claims 1-8,11-12,14-15,21-22 have been considered but they are not persuasive.  

Rejection under 35 USC 103 by Schroeder ‘036, Schoenfeld ‘172 and Evertsen:  

**  Applicant remarked (at 9/12/2022, remark page 7) that  “…Schroeder [‘036] is generally that the resulting semiconductor chips, each having one the single semiconductor circuit, may be housed individually, which does not teach or suggest or suggest applicant’s claimed:
polishing…to form a polished cut side of the working portion of the chip having the one or more cut ends of the one or more wires on the working potion of the chip exposed; and 
applying a sealant to the polished cut side…

	In response, this is noted and found unconvincing.  As applied previously, Schroeder ‘036 teaches physically cutting the defective portion of the chip away from a working portion of the chip (Fig 16, paragraph 103 for cutting to remove the defection portion of the chip) including physically cutting through the one or more wires 12 to physically remove the defective portion from the chip, wherein the one or more wires 12 are cut such that one or more cut ends of the one or more wires 12 are exposed at a cut side of the working portion of the chip (as shown in Fig 16) to form a cut side of the working portion of the chip having the one or more cut ends of the one or more wires 12 on the working portion of the chip exposed.   
Schroeder ‘036 also teaches applying a sealant (TSOP housing 20 as the sealant; Fig 2; para 23,80; Fig 8, para 92; Fig 14, para 98) to the cut side of the working portion of the chip (para 103; Fig 16, para 103) to seal the chip including the one or more cut ends of the one or more wires 12 are exposed at the cut side after physically cutting (Fig 16).
In the combination of references under 35 U.S.C 103, Schroeder ‘036 taken with Schoenfeld ‘172 and Evertsen.  Both of Schoenfeld ‘172 and Evertsen references prima facie teach polishing the cut side of the portion of the chip after physically cutting the portion of the chip.  Accordingly, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one can not show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).   
 
 	** Applicant remarked (at 09/12/2022 remark pages 7-8) that 
…Schoenfeld does not suggest,…the polishing of a cut side of a chip having  exposed wires…
…similar to Schoenfeld, Evertsen…does not suggest the polishing of a cut side of a chip having exposed wires…

	In response, this is noted and found unconvincing. Schroeder ‘036, as the primary reference, as described previously, already teaches physically cutting the defective portion of the chip away from a working portion of the chip (Fig 16, paragraph 103 for cutting to remove the defection portion of the chip) including physically cutting through the one or more wires 12 to physically remove the defective portion from the chip, wherein the one or more wires 12 are cut such that one or more cut ends of the one or more wires 12 are exposed at a cut side of the working portion of the chip (as shown in Fig 16) to form a cut side of the working portion of the chip having the one or more cut ends of the one or more wires 12 on the working portion of the chip exposed.  Both of Schoenfeld ‘172 and Evertsen references teach the obvious motivation of polishing the cut side of the portion of the chip after physically cutting the portion of the chip. Accordingly, by polishing the cut side of the portion of the chip of Schroeder ‘036 after physically cutting, the one or more cut ends of the one or more wires 12 exposed at the physical cut side on the working portion of the chip are thereby also polished, consequently.
Accordingly, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one can not show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).   


	** Applicant remarked (at 09/12/2022 remark page 9) that “…nowhere does Ohuchi suggest any sort of polishing, let alone the polishing of a cut side of a chip having exposed wires, and then the further sealing thereof…”
In response, this is noted and found unconvincing. Ohuchi is just cited to evidently show  (at Fig 1; col 5 lines 51-54 to col 6) for applying a sealant 6 to the cut side of the working portion of the chip to seal the one or more cut ends of the one or more wires that are exposed.
In the combined references, as applied previously, both of Schoenfeld ‘172 and Evertsen references already teach the obvious motivation of polishing the cut side of the portion of the chip after physically cutting the portion of the chip.  By polishing the cut side of the portion of the chip of Schroeder ‘036 after physically cutting, the one or more cut ends of the one or more wires 12 exposed at the physical cut side on the working portion of the chip are thereby also polished, consequently.  Schroeder ‘036  teaches applying a sealant (TSOP housing 20 as the sealant; Fig 2; para 23,80; Fig 8, para 92; Fig 14, para 98) to the cut side of the working portion of the chip (para 103; Fig 16, para 103) to seal the chip including the one or more cut ends of the one or more wires 12 on the working portion of the chip that are exposed at the cut side after physically cutting (Fig 16).
Accordingly, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one can not show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).   

	** Regarding claim 22:  
The subject matter of claim 22 is already applied and rejected as in the above rejection.  Due to typographical error, rejection of claim 23 is corrected as rejection of claim 22. 
Applicant apparently remarked (at 09/12/2022 remark page 10) that since “…the prior art relied on by the Examiner to rejection Claim 1 does not teach or suggest polishing of a cut wire of a chip having exposed wires,…this prior art also cannot teach…polishing the cut side of the working portion of the chip recesses the one or more cut ends of the one or more wires at a surface of the cut side…”.
In response, again, as applied previously, Schroeder ‘036 teaches physically cutting through the one or more wires 12 to physically remove the defective portion from the chip, wherein the one or more wires 12 are cut such that one or more cut ends of the one or more wires 12 are exposed at a cut side (as shown in Fig 16).  In the combined references, as applied above, both of Schoenfeld ‘172 and Evertsen references already teach the motivation of polishing the cut side of the portion of the chip after physically cutting the portion of the chip.  By polishing the cut side of the portion of the chip of Schroeder ‘036 after physically cutting, the one or more cut ends of the one or more wires 12 exposed at the physical cut side on the working portion of the chip are thereby also polished, consequently, wherein polishing the cut side having the exposed wires 12 of the working portion of the chip of Schroeder ‘036 would also consequentially recess the one or more cut ends of the one or more wires at the surface of the cut side of the working portion of the chip of Schroeder ‘036. Accordingly, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one can not show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).   

    ** Regarding claim 23:  Applicant’s convincing remarks (at 09/12/2022 remark page 11) have overcome the rejection of claim 23.  Accordingly, claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 
*****************
 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 /MICHAEL M TRINH/ Primary Examiner, Art Unit 2822